        Case 2:18-cv-02981-WBS-AC Document 44 Filed 06/15/21 Page 1 of 2

 1   DAVID S. ROSENBLOOM (SBN: 119439)
     drosenbloom@mwe.com
 2   McDERMOTT WILL & EMERY LLP
     444 West Lake Street
 3   Chicago, IL 60606
     Telephone: (312) 984-7759
 4   Facsimile: (312) 984-7700
 5
     Attorneys for Defendant
 6   AMGEN INC.

 7
 8
 9
10
11
12
13
     M. Anderson Berry (SBN 262879)
14   Leslie Guillon (SBN 222400)
     CLAYEO C. ARNOLD,
15   A PROFESSIONAL LAW CORP.
     865 Howe Avenue
16   Sacramento, CA 95825
17   Telephone: (916)777-7777
     Facsimile: (916) 924-1829
18   aberry@justice4you.com
     lguillion@justice4you.com
19
     Katherine T. Mize (Pro Hac Vice)
20   (SBN TX00784617)
21   Mize PC
     1111 Rusk Street, Suite 1618
22   Houston, TX 77002
     Telephone: (713) 595-9675
23   Facsimile: (713) 595-9670
     Katherine.mize@mizepc.com
24
25   Attorneys for Plaintiff-Relator

26                             IN THE UNITED STATES DISTRICT COURT

27                               EASTERN DISTRICT OF CALIFORNIA

28
                                              1
                                                           ORDER GRANTING JOINT STIPULATION
                                                                  Case No. 2:18-CV-02981-WBS-AC
        Case 2:18-cv-02981-WBS-AC Document 44 Filed 06/15/21 Page 2 of 2

 1                                                          CASE NO. 2:18-CV-02981-WBS-AC
      Teresa Hood,
 2                                                          ORDER GRANTING JOINT
                             Plaintiff-Relator,             STIPULATION TO
 3                                                          EXTEND TIME FOR DEFENDANT
             vs.                                            TO ANSWER, MOVE, OR
 4                                                          RESPOND TO COUNT 6 OF THE
      Amgen Inc., et al.                                    COMPLAINT
 5
                             Defendants.
 6
 7
 8
 9
10          The Court, having reviewed the Joint Stipulation and for good cause appearing therefore,
11   ORDERS AS FOLLOWS:
12              1. The Stipulation is HEREBY GRANTED.
13              2. Defendant Amgen Inc.’s time to answer, move, or otherwise respond to Count 6 of
14                   Plaintiff’s Complaint in this action shall be extended to thirty (30) days after the date
15                   Plaintiff’s Motion to Stay Action Pending Arbitration (Docket No. 38) is denied, if
16                   ever. No response will be required by Amgen in the interim.
17          PURSUANT TO STIPULATION, IT IS SO ORDERED.
18
19
20   Dated: June 15, 2021

21
22
23
24
25
26
27
28

                                                                [PROPOSED] ORDER GRANTING JOINT STIPULATION
                                                                                  Case No. 2:18-CV-02981-WBS-AC
                                                        2
